Title: To George Washington from George Latimer, 17 February 1797
From: Latimer, George
To: Washington, George


                        
                            Sir 
                             17 February 1797
                        
                        When we contemplate the near approach of your retirement from public to private
                            Life, as announced to your Fellow Citizens, in your Address of the 17th of September last;
                            we should be wanting in duty to our own feelings, and those of our Constituents, if we did
                            not cordially embrace this last occasion, to join the grateful Voice of the American Nation,
                            in the Acknowledgment of your long Services and patriotic Labors, in the Atchievement of
                            our Independence, and the Establishment and Maintenance of our peace, Liberty and Safety.
                        In the House where we now deliberate, could we be silent, its walls, if they
                            had utterance, would testify for us that they beheld you seated in our first Congress, and,
                            at their Call, rising undaunted to lead our infant Armies to Victory or Death, in the cause
                            of Liberty and our Country. They beheld you again, after the issue of that perilous, but
                            auspicious Combat, seated in the same House, and presiding, eminently illustrious, among the
                            illustrious Band of Statesmen and Patriots, who framed the present happy Constitution of the
                            Union.
                        We forbear, Sir, a detail of your Services, as well before, as since, the
                            Commencement of the Revolution. Were we adequate to the task, it would fall more properly
                            within the Province of some future Historian, who cannot be suspected of personal Affection,
                            or public prejudice.
                        
                        It is our present duty only to express our grateful sense of your General
                            Services. Prudent, firm and magnanimous in war; never despairing of the public Safety in the
                            worst of times, nor elated by Success, in the best; confiding in, and confided by, your
                            Country, to its greatest advantage; gloriously relinquishing your military Character, when
                            the great national purposes for which it was assumed left you at liberty to seek your
                            beloved retirement; and with equal glory, quitting that retirement, at the Call of your
                            Country to execute its Councils and Commands in time of peace—the faithful Guardian and
                            intelligent Organ of its Laws; maintaining its Freedom, asserting its Honor and
                            Independence; and at last, when in your best Judgment, without an abatement of Love for
                            your Country; you conceived that the time was come, when you might be safely indulged in a
                            final return to that retirement which your years and Services merited—then bequeathing the
                            fruits of your Wisdom and Experience in a Farewell Address, the Maxims and Precepts of
                            which, we trust, will ever be regarded, as the richest Legacy of a Father to his Children
                            and latest Posterity.
                        
                        The same ardent affection which leads us, reluctantly, to acquiesce in your
                            approaching retirement, commands our fervent wishes—that you may enjoy in this World the
                            utmost Felicity of your Heart, in beholding the perpetual Prosperity of our Country, under a
                            Succession of wise and virtuous Statesmen and Rulers, animated by your Example; and that
                            when you are called from this World, you may be rewarded by the unbounded Felicity of the
                            World to come.
                        
                            George Latimer,Speaker
                            
                        
                    